Case 1:18-cv-00950-LO-JFA Document 702 Filed 03/03/20 Page 1 of 1 PageID# 30786




                                 UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF VIRGINIA


 SONY MUSIC ENTERTAINMENT, et al.,

          Plaintiffs,

 V.
                                                        Case No. 1: 18-cv-00950-LO-JF A
 COX COMMUNICATIONS, INC., et al.,

          Defendants.



                                         (llRQPQ�i,9] ORDER

             UPON CONSIDERATION of Plaintiffs' Motion to Remove ECF Nos. 697-4 (Exhibit D

      to Plaintiffs' Memorandum in Opposition to Cox's Motion for Remittitur or New Trial) and 699-

      3 (Exhibit C to Plaintiffs' Memorandum in Opposition to Cox's Renewed Motion for Judgment as

      a Matter of Law or New Trial) from the public docket, and for good cause shown, it is hereby

             ORDERED that the motion is GRANTED and the Clerk ofCourt is ordered to remove the

      documents filed at ECF Nos. 697-4 and 699-3 from the public docket.


                        -:z.,.,
      ENTERED this .....,l day of__._N\      M =C
                                     ----"-"c.L.    �
                                                 =---=-'---- 2020




      Alexandria, Virginia                                ...,.--,----=----/s/_-.....::!!�IE....=....:==---­
                                                          Jolln F. Anderson
                                                              n itcd i
                                                          bllli�vu     §.."tes
                                                                          1,.1 p\1*uu
                                                                                 'a i trnte db(jge
                                                                                0 0



                                                         Judge for the Eastern District of Virginia
